Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/856,111 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.
REQUEST FOR ELECTION OF A SINGLE INVENTION

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-19, drawn to multiple memory dies suitable for outputting data of different 5sizes in response to a read request; and a controller in communication with the multiple memory dies through multiple channels, and suitable for: performing a correlation operation on the read request so that the multiple memory dies interleave and output target data 10corresponding to the read request through the multiple channels, determining a pending credit using a result of the correlation operation, and reading, from the multiple memory dies, the target data corresponding to the read request and additional data stored in a 15same storage unit as the target data, based on a type of the target data corresponding to the read request and the pending credit; classified in (G06F12/0607 – interleaved addressing).
Group II, claim 20, drawn to a memory device including plural dies, each having plural pages, each having plural sections; and a controller electrically coupled to the dies through plural 112channels respectively and suitable for providing the dies with read commands requesting data to be read from sections of different offsets within the respective dies, and controlling the dies to read the requested data according to a full sync interleaving scheme, 5wherein the controller controls each of the dies to perform a read operation in units of the sections or in units of the pages according to a type of a  classified in (G06F13/1689 – Synchronization and timing concerns).

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention as specified in Group I does not require read commands requesting data to be read from sections of different offsets within the respective dies, and controlling the dies to read the requested data according to a full sync interleaving scheme as specified in Group II. Additionally, many of the features recited in Group I (i.e., performing a correlation operation on the read request so that the multiple memory dies interleave and output target data 10corresponding to the read request through the multiple channels, determining a pending credit using a result of the correlation operation, and reading, from the multiple memory dies, the target data corresponding to the read request and additional data stored in a 15same storage unit as the target data, based on a type of the target data corresponding to the read request and the pending credit) are not required by the inventions as specified in Group II. 
The subcombination has separate utility such as synchronization, including a full sync interleaving schemes, as specified in group II. Where the combination has the utility of performing a correlation operation and interleaving a read operation based on a pending credit, as specified in group I. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required as shown by their different classification and/or field of search.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

CLOSING COMMENTS
Note that a 2-month shortened statutory period for reply has been set. See MPEP 810 and MPEP 710.02(b). 

    	DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 



October 1, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135